Citation Nr: 0942183	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-31 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from November 1954 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2009).


FINDING OF FACT

The Veteran's currently diagnosed gastrointestinal disorders 
were first diagnosed   many years after service, and are not 
related to disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal 
disorder, to include GERD, have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2005 and March 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In March 2006, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
Thus, the duties to notify and assist have been met.

Service Connection For A Gastrointestinal Disorder To Include 
GERD

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for peptic ulcers (gastric or duodenal) 
may also be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a review of all the evidence of record, the Board finds 
that the objective evidence of record preponderates against a 
finding that the currently diagnosed gastrointestinal 
disorders, to include GERD, are related to the Veteran's 
period of active service.

As noted above, the first element of Hickson/Pond requires 
evidence of current disability as provided by a medical 
diagnosis.  Post service medical records include diagnoses of 
Barrett's esophagus, hiatal hernia, inactive chronic 
gastritis, and GERD.  These diagnoses satisfy this 
requirement. 

Concerning the second element, medical or lay evidence of 
inservice incurrence or aggravation of a disease or injury, 
service treatment records dated in May 1955 and August 1955 
show treatment for suspected duodenum ulcer.  Two 
gastrointestinal series were performed in October 1955.  
Ulcer diathesis was noted and the diagnosis was psychogenic 
gastrointestinal reaction.  

In April 1956, his symptoms recurred.  An upper 
gastrointestinal series was conducted on August 7, 1956, 
which was negative.  The diagnosis was changed in September 
1956 to pylorospasm.  Later that month, the separation 
examination was conducted.  There were no gastrointestinal 
complaints noted at that time.

While there is evidence of gastric related complaints during 
service and current diagnoses, the problem with the Veteran's 
claim for service connection arises with the third element of 
Hickson/Pond, medical evidence of a nexus.  A VA examiner in 
October 2005, reviewed the medical records and determined 
that a VA examination was not necessary.  The examiner 
outlined the Veteran's inservice and post service treatment 
and diagnoses.  It was noted that the post-service treatment 
records reflect that the Veteran began to exhibit symptoms of 
epigastric pain in 2002.  The diagnoses included history of 
Barrett's esophagus, hiatal hernia, inactive gastritis, and 
GERD.  Significantly, the VA examiner pointed out that the 
diagnostic tests conducted during service were negative and 
concluded that the current GERD was not the same condition 
that the Veteran underwent evaluation for during service.

In addition to this medical opinion, the Board took into 
consideration that the first post service diagnosis regarding 
a gastrointestinal disorder was in 2002; this is more than 45 
years after service discharge.  This is significant, in that, 
there was an extended period of time between service 
discharge and the currently diagnosed gastrointestinal 
disorder.  Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(Veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  

There is also no competent medical evidence of record that 
the Veteran had been diagnosed with a peptic ulcer (gastric 
or duodenal) to a compensable degree within on year of his 
separation from service.  As such, service connection on a 
presumptive basis under 38 C.F.R. §§ 3.307 would also not be 
warranted.

The Board recognizes the Veteran's contentions that he has 
had gastro-intestinal symptoms since active service.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of his gastrointestinal symptoms, his opinion is outweighed 
by the competent medical evidence.  Simply stated, the 
Veteran's service treatment records (containing negative 
diagnostic tests with no gastrointestinal disability noted at 
discharge) and post-service treatment records (showing no 
complaints, symptoms, findings or diagnoses associated with a 
gastrointestinal disability until 2002, and no competent 
medical evidence linking the reported symptoms to the 
Veteran's service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disabilities.  
While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has a 
current gastrointestinal disability that is related to active 
service are not competent.  There is no indication that the 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In light of the lack of an inservice diagnosis of a chronic 
gastrointestinal disorder, the extended period of time 
subsequent to service discharge before a diagnosis regarding 
a chronic gastrointestinal disorder was recorded, and the 
absence of a medical opinion relating a gastrointestinal 
disorder to service; the Board concludes that the 
preponderance of the evidence is against a claim for service 
connection for a gastrointestinal disorder.


ORDER

Service connection for a gastrointestinal disorder, to 
include GERD, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


